ACCEPTED
                                                                                                                     01-15-00147-CV
                                                                                                          FIRST COURT OF APPEALS
                                                                                                                  HOUSTON, TEXAS
                                                                                                               6/26/2015 11:13:48 AM
                                                                                                               CHRISTOPHER PRINE
                                                                                                                              CLERK

                                            No. 01-15-00147-CV

                                                                                               FILED IN
                               IN THE COURT OF APPEALS   1st COURT OF APPEALS
                                                             HOUSTON, TEXAS
                         FIRST DISTRICT OF TEXAS AT HOUSTON
                                                         6/26/2015 11:13:48 AM
                                                                                       CHRISTOPHER A. PRINE
                                                                                              Clerk
In re S. Swain, Annuitant

Metropolitan Life Insurance Company and Metropolitan Insurance & Annuity
Company,

                                                              Appellants,

Peachtree Settlement Funding, LLC,

                                                              Appellees.


                              Appeal from Cause No. 2014-74548
                                  1
                    In the 234 h Judicial District Court, Harris County, Texas


       UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF OF
     APPELLANTS METROPOLITAN LIFE INSURANCE COMPANY AND
         METROPOLITAN INSURANCE & ANNUITY COMPANY

TO THE HONORABLE COURT OF APPEALS:

           Appellants Metropolitan Life Insurance Company and Metropolitan Insurance & Annuity

Company ("Appellants") file this Motion to Extend Time to File Brief of Appellants in the

above-referenced appeal as follows:

           1. Based on a review of the case website of the First Court of Appeals, 1 Appellants

believe that the current due date to file their brief is Monday, July 20, 2015.


1
    http://www.search.txcourts.gov/Case.aspx?cn=O1- 15-001 47-CV &coa=coaO I (Last Visited - June 25, 2015)
        2. Appellants respectfully request a sixty (60) day extension, until Monday, September

21, 2015, to file Appellants' brief in this case.

        3. The requested extension is not sought for purposes of delay, but so that

Appellants can be afforded an adequate amount of time to prepare their position for the Court.

       4. This is the second request for extension of time Appellant has sought in this matter

and, as indicated in the Certificate of Conference below, Appellee Peachtree Settlement Funding,

LLC does not oppose this extension request.

       WHEREFORE, PREMISES CONSIDERED, Appellants Metropolitan Life Insurance

Company and Metropolitan Insurance & Annuity Company respectfully request an extension of

time until Monday, September 21 , 2015 to file their Brief of Appellants in this case and for such

other and further relief to which Appellants may be justly entitled.

                                                     Respectfully submitted,

                                                    By:      /s/ Patrick. B. Larkin

                                                          Patrick B. Larkin
                                                          State Bar No. 24013004
                                                          The Larkin Law Firm, P.C.
                                                          11200 Broadway, Suite 2705
                                                          Pearland, Texas 77584
                                                          (281) 412-7500 Telephone
                                                          (281) 412-7502 Fax
                                                          Email: plarkin@larkin-law.com
                                                          Attorneys for Appellants
                                                          Metropolitan Life Insurance
                                                          Company and Metropolitan Tower
                                                          Life Insurance Company




                                                    2
                             CERTIFICATE OF CONFERENCE

       I certify that I made contact with Earl S. Nesbitt, Esq., counsel for Appellee Peachtree
Settlement Funding, LLC, and he indicated that his client does not oppose the relief sought in
this motion.


                                                               Isl Patrick. B. Larkin
                                                               Patrick B. Larkin


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served upon the
following counsel or parties of record on this the 26th day of June, 2015.

Via Certified Mail and E-Mail

Earl Nesbitt, Esq.
Nesbitt, Vassar & McCown, L.L.P.
15851 Dallas Parkway
Suite 800
Addison, TX 75001
enesbitt@nvm.com

Stephen Harris, Esq.
Drinker Biddle & Reath LLP
One Logan Square
Philadelphia, PA 19103
Stephen. Harris@dbr.com

Via Certified Mail
Sara Swain
3303 Quarry Place Lane
Katy, TX 77493


                                                              Isl Patrick. B. Larkin
                                                              Patrick B. Larkin




                                                3
                                          I   L ~AW~IR~C. I N I
                                              Pearland Town Center Offices East
                                                11200 Broadway, Suite 2705                              Houston Oftice
                                                                                                 One R1verwav Or., Suite 1700
                                                     Pearland, TX 77584                               Houston. TX 77056
Patrick 8 . Larki n                                   T (281) 412-7500                                 T 12811 412 -7500
plarkin@lark in-law com                                                                             IBy appo i ntment on ly)
                                                      F (281) 412-7502




                                                      June 26, 2015

  VIA ELECTRONIC FILING
  Christopher A. Prine
  Clerk of the I st Court of Appeals
  301 Fannin Street
  Houston, Texas 77002

             Re:          Cause No. 01-15-00147-CV; Metropolitan Insurance and Annuity Company and
                          Metropolitan Life Insurance Company v. Peachtree Settlement Funding, LLC; In the
                          Texas Court of Appeals, First District.

  Dear Mr. Prine,

             Enclosed please find the following document for filing regarding the above-referenced matter:

                     I . Unopposed Motion to Extend Time to File Brief of Appellants Metropolitan Life
                         Insurance Company and Metropolitan Insurance & Annuity Company.

          We would appreciate your office filing same and acknowledging receipt to us in your usual manner
  by returning the file-stamped pleading to our office.

         If you have any questions, please contact me at 281-412-7500. Thank you for your cooperation in
  this matter.


                                                              Very truly yours,
                                                             THE LARKIN LAW FIRM, P.C.


                                                             ISi PATRICK B.   LARKIN


                                                             Patrick B. Larkin

  PB Liao
  Enc.




                                                   www.Larkin-Law.com
June 26, 2015
Page 2


cc:
Via Electronic Service &
CMIRRR: #7014 0510 000173467017
Earl Nesbitt
Nesbitt, Vassar & McCown, L.L.P.
15851 Dallas Parkway
Suite 800
Addison, TX 75001
enesbitt@nvm.com

Via E-Mail & CMIRRR: #7014 0510 0001 7346 7031
Stephen Harris
Drinker Biddle & Reath LLP
One Logan Square
Philadelphia, PA 19103
Stephen.Harris@dbr.com

Via CMIRRR: #7014 0510 0001 7346 7031
Sara Swain
3303 Quarry Place Lane
Katy, TX 77493




                                            www.Larkin-Law.com
       11200 Broadway St., Suite 2705 I Pearland, Texas 77584 I Phone: 281.412.7500 I Fax: 281.412.7502